

116 S2956 IS: Investing in America's Digital Infrastructure Act
U.S. Senate
2019-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2956IN THE SENATE OF THE UNITED STATESNovember 21, 2019Mr. Schatz (for himself, Mr. Markey, and Ms. Cantwell) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend the Communications Act of 1934 to direct the Federal Communications Commission to conduct
			 a public auction of the C-band, and for other purposes.
	
 1.Short titleThis Act may be cited as the Investing in America's Digital Infrastructure Act.
 2.DefinitionsIn this Act: (1)C-Band Reimbursement FundThe term C-Band Reimbursement Fund means the fund established under section 5(a).
 (2)CommissionThe term Commission means the Federal Communications Commission. (3)Digital Divide Trust FundThe term Digital Divide Trust Fund means the trust fund established under section 4(a).
			3.Public auction of C-band spectrum
 (a)In generalNot earlier than June 1, 2021, and not later than December 31, 2021, the Commission shall— (1)identify not less than 200 megahertz of the electromagnetic spectrum described in subsection (b) for reallocation consistent with this section;
 (2)clear the spectrum identified under paragraph (1) consistent with subsection (f); (3)reallocate the spectrum identified under paragraph (1) for terrestrial broadband use, reserving 20 megahertz of the spectrum as a guard band; and
 (4)notwithstanding paragraph (15)(A) of section 309(j) of the Communications Act of 1934 (47 U.S.C. 309(j)), begin a system of competitive bidding under that section to grant new initial licenses for the use of the spectrum identified under paragraph (1) of this subsection, subject to—
 (A)flexible-use service rules; and (B)the requirement to protect incumbent uses of the spectrum not otherwise cleared under paragraph (2) of this subsection from harmful interference.
 (b)Electromagnetic spectrum describedThe electromagnetic spectrum described in this subsection is the spectrum between 3700 megahertz and 4200 megahertz, inclusive.
 (c)Auction proceedsSection 309(j)(8) of the Communications Act of 1934 (47 U.S.C. 309(j)(8)) is amended— (1)in subparagraph (A), by striking and (G) and inserting (G), and (H);
 (2)in subparagraph (C)(i), by striking and (G) and inserting (G), and (H); and (3)by adding at the end the following:
					
 (H)Certain proceeds designated for Digital Divide Trust FundNotwithstanding subparagraph (A) and except as provided in subparagraph (B), the proceeds (including deposits and upfront payments from successful bidders) from the use of a system of competitive bidding under this subsection pursuant to section 3 of the Investing in America's Digital Infrastructure Act shall be deposited in the Digital Divide Trust Fund established under section 4 of the Investing in America's Digital Infrastructure Act..
				(d)Clearing of C-Band spectrum for auction
				(1)Licenses
 (A)IssuanceThe Commission shall issue any new licenses or license modifications required to clear electromagnetic spectrum under subsection (a)(2) as expeditiously as possible after the date of enactment of this Act.
 (B)ProtestsThe right of a licensee to protest a proposed order of modification of its license under section 316 of the Communications Act of 1934 (47 U.S.C. 316) shall not apply in the case of a modification made under subparagraph (A) of this paragraph.
 (2)Protection of C-band usersThe Commission shall clear electromagnetic spectrum under subsection (a)(2) in a manner that ensures that persons or entities that used the spectrum before the clearing of the spectrum receive—
 (A)service that is equivalent to or better than the service received before the clearing of the spectrum; and
 (B)service at a level described in subparagraph (A) continuously throughout the clearing of the spectrum.
					4.Digital Divide Trust Fund
			(a)Establishment
 (1)In generalThere is established in the Treasury of the United States a trust fund to be known as the Digital Divide Trust Fund. (2)AvailabilityAmounts deposited in the Digital Divide Trust Fund shall remain available until expended.
 (b)InvestmentAmounts in the Digital Divide Trust Fund shall be invested in accordance with section 9702 of title 31, United States Code, and any interest on, and proceeds from, any such investment shall be credited to, and become part of, the Fund.
			(c)Use of funds
 (1)Reimbursement of borrowed amountsAs amounts are deposited in the Digital Divide Trust Fund, the Commission shall first use those amounts to reimburse the general fund of the Treasury for any amounts borrowed under section 5(b).
				(2)Other uses
 (A)In generalThe Commission shall use the amounts remaining in the Digital Divide Trust Fund after compliance with paragraph (1)—
 (i)for the deployment of— (I)wireless broadband infrastructure in areas that the Commission has determined are underserved or unserved with respect to wireless broadband internet access service;
 (II)wired broadband infrastructure in areas that the Commission has determined are underserved or unserved with respect to wired broadband internet access service; and
 (III)broadband infrastructure to support other technologies, including telehealth, telemedicine, e-government, and educational opportunities at home; and
 (ii)in conjunction with the National 911 Program overseen by the National Telecommunications and Information Administration and the National Highway Traffic Safety Administration, for the deployment of Next Generation 9–1–1 services.
						(B)Limitations
						(i)Rulemaking required
 (I)TimingNot earlier than January 1, 2023, the Commission shall conduct a rulemaking to determine how to implement subparagraph (A).
 (II)Obligation of amountsThe Commission may not obligate any amounts from the Digital Divide Trust Fund under subparagraph (A) until the Commission has conducted the rulemaking under subclause (I) of this clause.
 (ii)Relation to universal service programsThe amounts provided under subparagraph (A) are not intended to supplant any program established under section 254 of the Communications Act of 1934 (47 U.S.C. 254).
						5.C-Band Reimbursement Fund
 (a)EstablishmentThere is established in the Treasury of the United States a fund to be known as the C-Band Reimbursement Fund. (b)Borrowing authorityThe Commission may borrow from the Treasury of the United States an amount not to exceed $2,500,000,000 to use for payments required under subsection (d).
 (c)Deposit of fundsAny amounts borrowed under subsection (b) shall be deposited in the C-Band Reimbursement Fund. (d)Payment of costsThe Commission shall use amounts in the C-Band Reimbursement Fund to reimburse costs reasonably incurred by—
 (1)incumbent holders of licenses or market access rights for use of the electromagnetic spectrum identified under paragraph (1) of section 3(a), to reduce the usage of that spectrum by those entities in accordance with that section;
 (2)licensees or registrants of an earth station receiving signals over the spectrum identified under section 3(a)(1); and
 (3)the relocation of other incumbent uses of the spectrum identified under section 3(a)(1). (e)Transfer of unused fundsIf any amounts remain in the C-Band Reimbursement Fund after the date that is 3 years after the completion of the system of competitive bidding conducted under section 3, the Secretary of the Treasury shall transfer those amounts to the Digital Divide Trust Fund.
			6.Spectrum auction participation
 (a)In generalSection 309(j) of the Communications Act of 1934 (47 U.S.C. 309(j)) is amended— (1)in paragraph (17)(A), in the matter preceding clause (i), by striking Notwithstanding and inserting Subject to paragraph (19) and notwithstanding; and
 (2)by adding at the end the following:  (19)Prohibition on auction participation by entities posing a national security risk (A)In generalAn entity posing a national security risk may not participate in any system of competitive bidding under this subsection.
							(B)Definition
 (i)In generalFor purposes of this paragraph, the term entity posing a national security risk means an entity that the Commission determines poses a national security risk. (ii)DeterminationIn determining which entities qualify as entities posing a national security risk under this paragraph, the Commission may rely solely upon a determination by—
 (I)an appropriate national security agency; (II)an interagency body that includes appropriate national security expertise, including the Federal Acquisition Security Council established under section 1322 of title 41, United States Code;
 (III)Congress; or (IV)the Secretary of Commerce under the program established under Executive Order 13873 (84 Fed. Reg. 22689; relating to securing information and communications technology and services supply chain) or by an agency under any successor program..
 (b)ImplementationNot later than 1 year after the date of enactment of this Act, the Commission shall take all steps necessary to implement the amendments made by subsection (a).